Citation Nr: 1707132	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  08-00 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to higher initial ratings for a left knee disability, currently evaluated 
at 10 percent for limitation of motion and a separate 10 percent rating for recurrent subluxation and lateral instability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel




INTRODUCTION

The Veteran served on active duty from October 1978 to October 1982, from January 1983 to January 1985, and from March 1985 to February 2006. 

This case is before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from an April 2006 rating decision of the VA Regional Office (RO) in Salt Lake City, Utah.  That rating decision granted service connection for left knee patellofemoral disease with partial meniscus tear, and a 0 percent (noncompensable) evaluation effective March 1, 2006.  The condition was evaluated based on limitation of motion.  The Veteran appealed for higher initial rating.  Jurisdiction over the case was later transferred to the RO located in 
San Diego, California.  

The Veteran was originally scheduled for a May 2010 Board hearing before a Veterans Law Judge (VLJ) in Washington, D.C.  He failed to report to the scheduled proceeding, without good cause or request for another hearing.  Accordingly, the hearing request is deemed to have been withdrawn.  38 C.F.R. § 20.704(d) (2016).   

The Board remanded the case to the Agency of Original Jurisdiction (AOJ) in August 2011.  In a September 2012 RO rating decision, the AOJ granted a separate 10 percent rating for patellar subluxation of the left knee, effective March 1, 2006.  The rating for left knee disability for arthritis (limited motion) was increased to 10 percent, from March 1, 2006.  The Veteran continued the appeal for higher schedular rating.  See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise).  

By July 2015 decision, the Board denied the claim.  (The Board had listed increased ratings for limitation of motion, and instability/patellar subluxation as separate issues in that decision).  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2016, the parties to that action agreed to a Joint Motion for Remand (Joint Motion), vacating the July 2015 Board decision and remanding it for further proceedings.  

On return of the case to the Board, the Board in May 2016 remanded it back to the AOJ for additional development.

A November 2016 RO rating decision granted a separate 10 percent rating for "other impairment, recurrent patellar subluxation/dislocation with instability, left knee" effective November 9, 2011.  

The appeal is again REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

As indicated in the May 2016 Board remand, the Joint Motion returned the case to the Board to provide adequate statement of reasons and bases regarding entitlement to a separate rating for left knee disability under 38 C.F.R. § 4.71a, Diagnostic Code 5258.  A rating under Diagnostic Code 5258 is warranted when the evidence demonstrates dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint.  While the Veteran underwent a June 2016 VA examination and it confirmed meniscal tear, no further information was provided. As a general rule, separate awards for knee meniscal tear and limitation of motion are precluded under VA's rule against pyramiding.  See 38 C.F.R. § 4.14 (precluding compensation for the same manifestations under different diagnoses); Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  See also VA Adjudication Manual, M21-1, pt. III, subpart iv, ch. 4, § A(3)(i) (stating that evaluations under Diagnostic Codes 5258 and 5259 pyramid with evaluations under 5260 or 5261).  The Board is remanding the case anyway for re-examination for reasons stated below.  This will document degree of meniscal injury.   

The Veteran requires VA examination taking into consideration recent precedential case law development regarding the evaluation of musculoskeletal disorders, particularly here for determining active/passive range of motion.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (discussing parameters of VA musculoskeletal Compensation and Pension examinations, with respect to literal requirements articulated in 38 C.F.R. § 4.59).  As the Veteran's right knee is also disabled, testing of the right knee in relation to evaluating the left knee is unnecessary.  Id.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for VA examination to determine the severity of his service-connected left knee disability, including on basis of limitation of motion and knee joint instability.  The claims file must be provided to and reviewed by the examiner in conjunction with the examination.  

The VA examiner is requested to indicate all present symptoms and manifestations from the Veteran's service-connected left knee disability, as rated according to manifestation of limitation of motion.  The examiner should report complete range of motion findings for the left knee joint.  Range of motion measurement must be provided in active motion, passive motion, weight-bearing and nonweight-bearing positions (as appropriate).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Further identify and describe the frequency and severity of all other impairment of the left knee, as manifested by recurrent subluxation or lateral instability.  

Further indicate the symptoms and degree of severity of any cartilaginous injury to the left knee, including whether there are frequent episodes of "locking," pain, and/or effusion into the joint.  Also indicate whether the Veteran has had any medical procedure for removal of cartilage.  

The examiner should provide a complete rationale for all opinions provided.

2. Review the claims file.  If the directives specified in this remand have not been implemented, take proper corrective action before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

3. Thereafter, readjudicate the claim on appeal in light all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to  the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

